DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, ‘a cord threaded through one of the eyes’ with no antecedent basis.  The true scope of claim 1 is unclear.  The examiner will examine as if ‘one of the eyes’ is any structural element through which a cord can be extended therethrough.
	Claim 2 recites “on the right and left” with no clear antecedent nor any point of reference.  So anything that is on opposing sides is considered to be ‘on the right and left’.
	Claim 3 recites, “the pressure that two springs exert” has no antecedent basis.  The recitation “can be” is unclear as to whether those claimed elements are actually required.  The broadest interpretation of “can be” which is being used by the examiner is that these elements are a possibility but not a requirement.
	Claim 4 recites, “can be” which is unclear as to whether those claimed elements are actually required.  The broadest interpretation of “can be” which is being used by the examiner is that these elements are a possibility but not a requirement.
	Claim 5 recites, “it is possible” which is unclear as to whether those claimed elements are actually required.  The broadest interpretation of “it is possible” which is being used by the examiner is that these elements are a possibility but not a requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2424411 (Moore) in view of US 5020206 (Yoshida et al.).
‘411 is regarded as being the prior art closest to the subject-matter of claim 1, and discloses a process for the production of a woven tape with weft effect (all fabrics have a “weft effect” as weft yarns are inserted to form any woven fabric) using a loom with weft effect for making zippers (column 1, line 1 - line 3, figure 1), wherein:  a small beam is added on the loom (column 1, line 46 - line 48; figure 1, reference sign 30), positioned in front of the main beam on the rear (column 1, line 44 - line 45; figure 1, reference sign 20) and supported by a rod fastened to the uprights of the loom (fig. 1, reference sign 30); said small beam containing a cord (column 1, line 46 - line 48; figure 1, reference sign C) which is threaded through one of the eyes (col. 1, line 41; fig. 1, reference sign 15 harnesses inherently have warp yarn eyelets/eyes) and then through the reed (col. 1, line 37; fig. 1, reference sign 13) where it is incorporated in to the tape by means of a tubular weave (col. 1, line 49 - line 51; fig. 4, reference signs S, T).
	The only limitations of claim 1 not disclosed by ‘411 are that the warp shedding control device is a jacquard type device.
	However, certainly it would be conceded by all parties that anyone of ordinary skill in the art of weaving technology would recognize the widely known and common obvious nature of using various warp shedding control devices in weaving looms, including dobby, jacquard, cam, among others that are all known and commonly used to provide desired warp yarn control during the shedding process of a weaving loom.
	For further evidence US 5020206 is referenced, it teaches a jacquard loom described for providing individual warp yarn control in a warp yarn shedding process for the production of a woven tape (abstract; col. 1, line 20 - line 23, column 3, line 7 - line 9; figures 9 and 10, reference signs 2, 3 and 6).
	Therefore it would have been obvious to one of ordinary skill in the art of weaving technology prior to filing the invention to modify the weaving loom taught by ‘411 to use jacquard type warp shedding control as taught by ‘206 to provide individual warp yarn control capability to a weaving loom.
	Regarding claim 2, ‘411 fully discloses: simultaneously with the weaving process with weft effect, a tubular weave is produced in the space where the cord is to be inserted by means of the construction of a double weave joined only longitudinally on the right and left so as to form a space in which said cord is inserted (column 3, line 9 - line 11; figure 4, reference sign C).
	Regarding claim 4, ‘411 fully discloses: a zipper tape that incorporates a cord on one side, where the zipper teeth can be fastened (fig. 4, “can be”/ ‘possible’ features are not required).
	Regarding claim 5, ‘411 fully discloses: a woven zipper tape woven with weft effect and simultaneously producing a tubular weave (figs. 3 and 4), in which the cord (c, fig. 4) is inserted, it is possible to obtain a zipper in which the design is created by the weft threads (‘possible’ features are not required).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2424411 (Moore) in view of US 5020206 (Yoshida et al.) as applied to claims above and further in view of US 0302925 (Miehling).
The combined teachings above fully address intervening claim 1.  Regarding remaining claim 3 limitations, ‘411 does teach that the cord (c) on beam (30) is regulated by the pressure of a friction device (32) that “can be” controlled by screws as nothing in ‘411 precludes the friction device from using screws as the control mechanism.
‘411 does not teach explicitly the friction device including two springs controlled by screws for exerting pressure on the beam 30.
However, ‘925 is referenced as it does teach a tension device on a yarn feeding and holding member seen clearly in fig. 2 and 4 using two spring arms (C) and tension controlling screw D for providing desired amount of controlling pressure on the yarn feeding and holding member.
Therefore it would have been obvious to one of ordinary skill in the art of weaving technology prior to filing the invention to modify the combined weaving loom taught by ‘411 in view of ‘206 above to further include the spring and controlling screw to the yarn holding and feeding member of ‘411 for providing desired amount of controlling pressure on the yarn feeding and holding member.
These combined teachings only teach one spring and one controlling screw.  However the MPEP is clear:
Duplication of Parts 
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”
Here as no new or unexpected result is produced by using plural springs and screws it would have been obvious to one of ordinary skill in the art of weaving technology to merely duplicate the spring and screw arrangement taught by ‘411 to provide additional levels of controlling pressure on a yarn holding and feeding member of a weaving machine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various woven fabric and methods for forming zipper tapes have been attached to establish the general state of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732